Citation Nr: 1829058	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-33 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right and left shoulder disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to a disability rating greater than 40 percent for service-connected low back strain with degenerative changes.

7.  Entitlement to a disability rating greater than 20 percent for service-connected radiculopathy of the right lower extremity associated with low back strain with degenerative changes.

8.  Entitlement to a disability rating greater than 20 percent for service-connected radiculopathy of the left lower extremity associated with low back strain with degenerative changes.

9.  Entitlement to an initial disability rating greater than 30 percent for service-connected headaches.

10.  Entitlement to an effective date earlier than March 21, 2013, for the award of service connection for headaches.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to September 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.

The issue of entitlement to a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As the issue of unemployability has been raised by the record, the issue of entitlement to a TDIU is before the Board are as set forth above.

The issues of service connection for right and left shoulder disorders and a cervical spine disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for depression was denied by the RO in an unappealed decision dated in June 2005.

2.  Evidence submitted since the June 2005 RO decision denying service connection for depression relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  The evidence reflects that the Veteran's major depressive disorder is aggravated by the Veteran's service-connected disabilities.

4.  Diabetes mellitus was not shown in active service or for many years thereafter; nor was it shown to be manifested to a compensable degree during the first post service year or to be otherwise related to service.

5.  Hypertension was not shown in active service or for many years thereafter; nor 
was it shown to be manifested to a compensable degree during the first post service year or to be otherwise related to service.

6.  The service-connected low back strain with degenerative changes is not shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.

7.  The service-connected radiculopathy of the right lower extremity associated with low back strain with degenerative changes has most nearly approximated moderate incomplete paralysis of the sciatic nerve, but not moderately seevre incomplete paralysis.

8.  The service-connected radiculopathy of the left lower extremity associated with low back strain with degenerative changes has most nearly approximated moderate incomplete paralysis of the sciatic nerve, but not moderately severe incomplete paralysis.

9.  Symptoms of the service-connected headaches most nearly approximate prostrating attacks that occur on average once per month, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

10.  VA received no communication from the Veteran or his representative that constitutes a formal claim or may be construed as an informal claim of service connection for headaches prior to March 21, 2013.


CONCLUSIONS OF LAW

1.  The RO's October 2005 decision that denied the claim of service connection for depression is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence having been received, the claim of entitlement to 
service connection for major depressive disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for entitlement to service connection for major depressive disorder 
have been met on a secondary aggravation basis.  38 U.S.C. §§ 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for the establishment of service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1131, 1133, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

5.  The criteria for the establishment of service connection for hypertension have not been met.  38 U.S.C. §§ 1131, 1133, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

6.  The criteria for a disability rating greater than 40 percent for service-connected low back strain with degenerative changes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2017).

7.  The criteria for a disability rating greater than 20 percent for service-connected radiculopathy of the right lower extremity associated with low back strain with degenerative changes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

8.  The criteria for a disability rating greater than 20 percent for service-connected radiculopathy of the left lower extremity associated with low back strain with degenerative changes have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

9.  The criteria for an initial disability rating greater than 30 percent for service-connected headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

10.  The criteria for an effective date prior to March 21, 2013, for the grant of service connection for headaches have not been met.  38 U.S.C. §§ 5101, 5103, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.159, 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in July 2013 and February 2014, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim for an increased initial disability rating for headaches, this is an appeal arising from a grant of service connection in May 2014; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above-mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

For the remaining increased-compensation claims, the VCAA requirement is generic notice.  The type of evidence needed to substantiate the claim is evidence demonstrating an increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

The Veteran was also notified of what evidence and information was necessary to reopen the previously denied claim of service connection for depression and to establish entitlement to the underlying claims for the benefits sought on appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006). 

With regard to the issue of an earlier effective date for the grant of service connection for headaches, the Veteran's claim arises from his disagreement with the effective date assigned following the grant of service connection.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  See Hartman, 483 F.3d at 1311. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, cardiovascular-renal disease, diabetes mellitus, and psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

Reopening the Claim of Service Connection for a Psychiatric Disorder

The Veteran asserts that he has a psychiatric disorder, manifested primarily by depression, that is secondary to his service-connected disabilities.  Service connection for depression was denied by the RO in October 2005.  The Veteran did not appeal this decision, therefore, it became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  Additionally, the Veteran did not remit any submissions to the RO which contained new and material evidence pertaining to the claim prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 2005 RO decision, the evidence of record included the Veteran's service treatment records, and VA and private outpatient treatment records.  The RO denied the Veteran's claim in finding that there was no competent medical evidence of record showing that the Veteran had a chronic disorder manifested by depression and that it was proximately due to a particular in-service injury, disease, or event.  

Evidence added to the record since the final October 2005 decision, in pertinent part, includes a private medical record from H. H-G., PhD, dated in November 2014, showing that the Veteran has a diagnosis of recurrent major depressive disorder, severe, without psychotic features.  In a detailed correspondence, Dr. H-G. concluded that based on interview of the Veteran and review of his claims file, the Veteran's service-connected back and headache disabilities, along with the radiculopathy of the lower extremities, are more likely than not aggravating his major depressive disorder.  Dr. H-G. also included a medical treatise discussing the symptoms of depression and stress and their impact of pain on disability.   

The Board finds that the November 2014 medical opinion from Dr. H-G., received since the October 2005 RO decision, constitutes new and material evidence, as it was not previously of record when the prior decision was made and demonstrates that the Veteran's major depressive disorder is aggravated by his service-connected disabilities.  Accordingly, the claim of service connection for major depressive disorder, as secondary to service-connected disabilities, is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).



Service Connection for Major Depressive Disorder 

Having reopened the Veteran's claim of service connection for major depressive 
disorder, the Board must now consider whether entitlement to service connection is warranted on the merits.  In this regard, a current disability manifested by major depressive disorder has been established. 

The November 2014 assessment from Dr. H-G. shows that the Veteran's service-connected back and headache disabilities, along with the radiculopathy of the lower extremities, are more likely than not aggravating his major depressive disorder.  The Board finds this opinion to be probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  There is no competent medical evidence of record to rebut the opinion in support of the Veteran's claim or otherwise diminish its probative weight.

As such, the Board concludes that the evidence is at the very least in equipoise regarding whether the Veteran's service-connected disabilities aggravate his diagnosed major depressive disorder.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for major depressive disorder is granted on a secondary aggravation basis.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  As there is medical evidence of the baseline level of the psychiatric disorder in the private and VA treatment records previously of record, this grant of service connection is consistent with 38 C.F.R. § 3.303(b).  Moreover, there is no evidence or argument indicating secondary service connection is warranted on a causation basis.

Service Connection for Diabetes Mellitus and Hypertension 

The Veteran asserts that he currently has diagnosed diabetes mellitus and hypertension that are the result of his period of active service. 

A review of the Veteran's service treatment records reveals that there are no complaints of or treatment for symptoms associated with diabetes mellitus or hypertension during active service.  The Veteran's March 1986 Physical Evaluation Board report of medical examination shows that clinical evaluation of the heart, vascular, and endocrine systems was within normal limits.

Following service, private medical records from Altee Family Physicians dated in May 2005 show diagnoses of both diabetes mellitus and hypertension.
The medical evidence of record confirms that the Veteran currently has diabetes mellitus and hypertension.  Therefore, the next question with respect to general direct service connection for each disability is whether the Veteran incurred or aggravated such during service.  Service treatment records are silent as to the manifestation of either diabetes mellitus or hypertension during active service.  It is not until many years following active service that either is shown.  This is one factor the Board may consider in reviewing the service connection claims in this case. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

The Board recognizes the competent assertions of the Veteran.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his diabetes and hypertension is testimony as to an internal medical processes which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.

Moreover, with regard to direct service connection through chronicity, no chronic disease is shown as such during service, and it is not until many years following service that the medical evidence shows treatment for either disability.

The Board  notes that the Veteran was not afforded a VA examination with regard to the etiology of his diabetes or hypertension. Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability (or persistent or recurrent symptoms thereof) that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  In this case, the only evidence of a possible association between the Veteran's hypertension and diabetes and his military service are conclusory generalized lay statements suggesting a nexus between a current disability and service.  A VA examination as to either claim is therefore not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for hypertension and diabetes.  The benefit-of-the-doubt doctrine is therefore not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.





Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2017) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017). 

Low Back Strain with Degenerative Changes

The Veteran asserts that his service-connected low back disability is more disabling than reflected by the currently assigned 40 percent disability rating.  His lumbar spine disability has been rated under Diagnostic Code 5243-5242 which provides the criteria for intervertebral disc syndrome and degenerative arthritis of the spine. Hyphenated Diagnostic Codes are used when a rating under one diagnostic code requires the use of an additional one to identify the basis for the rating assigned; the additional diagnostic code is shown after the hyphen.  38 C.F.R. § 4.27. 

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the thoracolumbar spine provides that a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

A review of the Veteran's claims file reveals that following the issuance of a March 2008 rating decision that awarded an increased disability rating from 20 percent to 40 percent, effective as of November 1, 2007, there is no evidence received within one year that relates to the service-connected low back disability.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the April 2014 rating action is the proper rating decision on appeal.

The Veteran's claim for an increased disability rating was received in March 2013.  A VA examination report dated in March 2014, shows that the Veteran was diagnosed with osteoarthritis of the spine, back pain, and lumbar/sacral radiculopathy.  The Veteran reported increased low back pain for the preceding 10 years that was now constant.  The low back pain would radiate to both hips and to both feet and with pain flare episodes.  He described his pain as seven on a scale of 10, with pain at 10+++ for the worst pain during a flare-up.  He added that prolonged walking, sitting, lying, and driving all increased pain.  He would take pain medication, to include steroid injections, for the pain.  

Physical examination of the thoracolumbar spine revealed range of motion testing of forward flexion to 60 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 25 degrees with pain, left lateral flexion to 15 degrees with pain, right lateral rotation to 25 degrees with pain, and left lateral rotation to 15 degrees with pain.  Combined range of motion was 170 degrees. Range of motion was not additionally limited following three repetitions.  The joint function of the spine was  additionally limited by pain on movement, less movement than normal, weakened movement, and lack of endurance.  There was muscle spasm and guarding of movement not resulting in abnormal gait, but there was no tenderness on examination.  Muscle strength was active movement against some resistance.  There was no muscle atrophy.  Deep tendon reflexes were hypoactive.  Sensory examination was within normal limits.  Straight leg raising was positive.  There was mild to moderate radiculopathy to the lower extremities.  There was no ankylosis.  There was intervertebral disc syndrome, with incapacitating episodes in the preceding 12 months having a total duration of at least one week but less than two weeks.  There was a regular use of a brace and occasional use of a cane for ambulation.  The lumbar spine disability was said to impact functioning to the extent that he can slowly engage in his activities of daily living, walking no more than five minutes on a treadmill and a total of 15 minutes of walking per day.  The Veteran was noted to have been medically retired from the service, and that he had lost his job as a general manager in food service due to severe low back pain.

After careful review of the evidence of record, the Board finds no basis for the assignment of an increased disability rating.  In this regard, intervertebral disc syndrome has not been shown at any time during the period on appeal to exceed two weeks in the preceding 12 month period.  Thoracolumbar forward flexion was 60 degrees, with that range estimated following repetitive use.  At no time was the thoracolumbar or entire spine ankylosed.

While there was lower extremity radiculopathy, that will be addressed further below, the medical evidence of record also did not show any bowel or bladder diagnosis related to the low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  There are no other neurological changes related to the service-connected low back disability that would warrant an additional separate disability rating.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  As the Veteran us receiving the maximum schedular rating for his back disability based on limitation of motion, and a higher rating requires ankylosis, consideration of flare-ups, or the adequacy of the orthopedic exams, is not required. 

The Board also acknowledges assertions made by the Veteran, but these statements do not indicate any symptoms warranting a higher rating or symptoms not contemplated by the applicable diagnostic code and the general rating formula for diseases and injuries of the spine.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  See also Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis);

Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

Radiculopathy of the Right and Left Lower Extremities

The Veteran asserts that his service-connected radiculopathy of the right and left lower extremities is more disabling than reflected by the currently assigned, respective, 20 percent disability rating.  Each lower extremity has been rated under Diagnostic Code 8520 which provides the criteria for paralysis of the sciatic nerve.

Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for sciatic nerve paralysis that is mild, moderate, or moderately severe in degree, respectively.  A 60 percent disability rating is warranted for severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent disability rating is warranted when there is complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 4.124a, Diagnostic Code 8520.

A review of the Veteran's claims file reveals that following the issuance of a March 
2008 rating decision that awarded service connection for radiculopathy of each lower extremity, assigning each an initial 10 percent disability rating, effective as of November 1, 2007, there is no evidence received within one year that relates to the service-connected disability.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the April 2014 rating action, that raised the disability rating for each lower extremity to 20 percent, effective as of March 21, 2013, is the proper rating decision on appeal.

The March 2014 VA examination report shows that the Veteran was noted to have moderate constant radicular pain in each lower extremity.  He was also shown to have moderate intermittent, usually dull, pain of each lower extremity.  There was also mild paresthesias and/or dysesthesias and numbness of each lower extremity.  There were no other signs or symptoms of radiculopathy.  The nerve roots involved in each lower extremity were said to include the L4/L5/S1/S2/S3 (sciatic nerve).  The severity of the radiculopathy was determined to be moderate.

With respect to each lower extremity, the preponderance of the evidence of record shows objective neurological symptoms that support a disability rating analogous to moderate incomplete paralysis of the sciatic nerve such that the currently assigned 20 percent disability rating for each lower extremity is most closely approximated.

The Board finds that the criteria for the next higher 40 percent disability rating under Diagnostic Code 8520 are not met.  The March 2014 VA examination report did not demonstrate a neurological disability manifested by moderately severe, or greater, incomplete paralysis of the sciatic nerve.  There has been no atrophy of the lower extremities.  Although an examiners characterization of the evidence is not binding on the Board, here the characterizations of the levels of the radiculopathy as  mild and moderate are consistent with the evidence.  The Board also acknowledges assertions made by the Veteran, but they do not reflect symptoms that more nearly approximate the moderately severe incomplete paralysis required for a higher rating under Diagnostic Code 8520.  
 
For the foregoing reasons, the preponderance of the evidence is against the claims for higher ratings for radiculopathy of each lower extremity.  The benefit of the doubt rule is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

Headaches

The Veteran asserts that his service-connected headaches are more disabling than reflected by the currently assigned initial 30 percent disability rating.  The Veteran's claim of service connection for headaches was received by the RO in March 2013.  Service connection was established in May 2014 and an initial 30 percent disability rating was assigned, effective as of March 21, 2013.

The service-connected for headaches have been rated under Diagnostic Code 8100, which provides that headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability rating.  The maximum 50 percent disability rating is warranted where the migraine headaches are with very frequent, completely prostrating, and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

The rating criteria do not define "prostrating;" nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." VA's Adjudication Procedures Manual (M21-1) defines prostrating under DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities." See M21-1, pt. III, Subpt. iv, Ch. 4, Sec. G(7)(b).

A VA examination report dated in May 2014 shows that the Veteran was diagnosed with cervicogenic headaches.  The headaches were said to run up the back of his head from the neck.  Since starting treatment with medication, he has experienced a decrease in the intensity of the headaches.  He was getting headaches every day all day and now if he gets a headache it lasts only hours.  There was no nausea, vomiting, or light sensitivity associated with the headaches.  The pain was described as pulsating or throbbing head pain on both sides of the head.  The typical headache would last less than one day, on both sides of the head.  The frequency of prostrating attacks was said to be on average, once every month.  There were no other pertinent physical findings.  The examiner established that the headaches did not impact the Veteran's ability to work.

Having carefully considered the competent medical evidence of record, the Board concludes that a disability rating greater than 30 percent for the Veteran's service-connected headaches is not warranted for any time covered by this appeal.

In considering the Veteran's headaches under the provisions of Diagnostic Code 8100, the evidence of record does not show that the Veteran experiences symptoms that more nearly approximate very frequent, completely prostrating, and prolonged headaches that are productive of severe economic inadaptability.  The Veteran has reported that he experienced prostrating severe headaches once per month.  The symptoms associated with the Veteran's headaches more closely approximate the criteria for the currently assigned 30 percent disability rating, which include characteristic prostrating attacks occurring on an average once per month.  As such, a disability rating greater than 30 percent under Diagnostic Code 8100 is not warranted.  Indeed, the completely prostrating attacks cannot be found to be "very frequent" in this case.  Moreover, there is no showing of economic inadaptability.  In this regard, it is noted that the Veteran's headaches did not interfere with his ability to work.

The statements of the Veteran as to the frequency and severity of his symptoms have been considered.  He is competent to report that his symptoms are worse but has not indicated that they mor nearly approximate the criteria for the next higher rating.  In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error. 18 Vet.App. at 445.  In this case, the abive evidence reflects that the symptoms do not more nearly approximate the criteria for a higher rating.  The Court also held in Pierce that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating," and "[i]f 'economic inadaptability' were read to import unemployability, the appellant, if he met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50% rating." Id. at 446.  The Court in Pierce also acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability. Id. at 445.  In this case, the above evidence does not reflect that the Veteran's headaches are capable of producing severe economic inadaptability.

The Board has considered whether a staged rating is appropriate.  However, the above evidence does not reflect that the Veteran's headaches have more nearly approximated the criteria for a 50 percent rating for any period of the appeal.  For the foregoing reasons, the preponderance of the evidence is against a disability rating greater than 30 percent for the service-connected headaches.  The benefit of the doubt doctrine is therefore  nor for application, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

Earlier Effective Date for Service Connection for Headaches

The Veteran contends that he is entitled to an effective date prior to March 21, 2013, for the grant of service connection for headaches.  The Veteran has not, however, provided any explanation as to the reasons for his belief that an earlier effective date is warranted.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. § 3.400 (b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year after separation from service. 

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance, and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the prior regulations, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement. 
38 C.F.R. § 3.157 (b)(1) (in effect prior to March 24, 2015).  Under 38 C.F.R. § 3.157 (b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (b)(1).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C. § 5110 (g); 38 C.F.R. §§ 3.400 (p), 3.114(a).

In the instant case, as the Veteran separated from service in September 1986.  On March 21, 2013, the RO received, in pertinent part, his claim of service connection for headaches.  Service connection was ultimately established for headaches by rating action dated in May 2014, rated at 30 percent disabling, effective as of March 21, 2013.

Based on the above, the Board finds that entitlement to an earlier effective date for the establishment of service connection is not warranted.  In this regard, the Veteran did not file a claim addressing the headaches until March 2013.  There is no indication that the Veteran intended to file a claim for headaches until he did so in March 2013.  There are also no identified medical treatment records received prior to March 2013 that may constitute an informal claim.  The Veteran's initial claim was not received within one year from the date of his separation from service, and he did not identify headaches in prior claims for service connection for other disabilities.  Thus, as the effective date is the later of the date the claim of service connection was received by VA or the date the disability arose, here it is the date of claim.

The Board recognizes that the Veteran may have been experiencing symptoms prior to March 2013.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999). 

In conclusion, while the Board acknowledges the Veteran's belief that an earlier effective date is warranted, the Board is precluded by statute and regulation from assigning an effective date prior to March 21, 2013, for the grant of service connection for headaches.  As the preponderance of the evidence is against entitlement to an earlier effective date, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection for major depressive disorder, as secondary to service-connected disabilities, is reopened.

Service connection for major depressive disorder is granted on a secondary aggravation basis.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

A disability rating greater than 40 percent for service-connected low back strain with degenerative changes is denied.

A disability rating greater than 20 percent for service-connected radiculopathy of the right lower extremity associated with low back strain with degenerative changes is denied.

A disability rating greater than 20 percent for service-connected radiculopathy of the left lower extremity associated with low back strain with degenerative changes is denied.

An initial disability rating greater than 30 percent for service-connected headaches is denied.

An effective date earlier than March 21, 2013, for the award of service connection for headaches is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for right and left shoulder disorders and a cervical spine disorder, and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

With regard to the issue of service connection for right and left shoulder disorders, the Veteran asserts that he has respective disabilities that were first manifested during his period of active service.  A review of the Veteran's service treatment records shows that in January 1985 and October 1985, the Veteran was treated, in pertinent part, for reported shoulder pain.  Following service, VA outpatient treatment records show that the Veteran reported right and left shoulder pain that was radiating from the neck.  The Veteran has not been afforded a VA examination to assess the nature and etiology of his asserted right and left shoulder disabilities.  As such, the Board finds that a VA medical opinion must be obtained.  Moreover, the Board finds that the issues is inextricably intertwined with the issue of service connection for a cervical spine disorder, given the nature of the asserted symptoms.
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); McLain v. Nicholson, 21 Vet. App. 319 (2007); Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (b) (2017).

With regard to the issue of service connection for a cervical spine disorder, the Veteran asserts that he a current neck disability that was first manifested during his period of active service.  A review of the Veteran's service treatment records shows that the Veteran was treated on numerous occasions for reported neck pain and a cervical strain between January 1983 and March 1986.  X-rays in February 1985 showed a straightening of the normal cervical curve with muscle spasms.  The Veteran's March 1986 Physical Evaluation Board report of medical examination shows a summary of defects and diagnoses included cervical pain.  Following service, VA and private outpatient treatment records dated from 2009 show treatment for a diagnosis of degenerative disc disease of the cervical spine.  A VA examination report dated in May 2014 shows that the VA examiner concluded that the current cervical spine disability was less likely as not related to the Veteran's period of active service.  In rendering the opinion, the examiner did not consider the lay reports of the Veteran as to the onset and continuity of the asserted neck symptoms.  Instead, the examiner relied on the absence of findings of treatment between service and 2009 to conclude that whatever disorder was manifested in service was not chronic.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  As such, a new medical opinion would be helpful. 

With regard to the issue of entitlement to a TDIU, the Board finds that, in light of the grant of service connection for major depressive disorder, a remand is necessary in order for the AOJ to implement the Board's grant and assign an initial rating prior to consideration of the TDIU claim, as the award of service connection may impact outcome of the TDIU claim.  Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the grant of service connection for major depressive disorder must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted right and left shoulder disabilities.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer the following questions:

Is it at least as likely as not that any should disability, to include any impairment even if a disorder is not specifically diagnosed, had its onset in service, was manifested by arthritis in the year immediately following active service, or is otherwise the result of a disease or injury in service?

 Is it at least as likely as not that any shoulder disability was either caused or aggravated by a service-connected disease or injury.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

The absence of evidence of treatment for a particular right and/or left shoulder disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his current cervical spine disability.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's diagnosed cervical spine disability had its onset in service, was manifested by arthritis in the year immediately following active service, or is otherwise the result of a disease or injury in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  Readjudicate the Veteran's claims remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


